                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEREMY T. GREENE,

        Plaintiff,
                                                  Case No. 18-cv-915-wmc
   v.

DONALD J. TRUMP, SCOTT WALKER,
JON E. LITSCHER, CAHTY JESS,
RANDALL HEPP, AND
GARY BOUGHTON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             7/26/2019
        Peter Oppeneer, Clerk of Court                     Date
